Citation Nr: 1045722	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected diabetes mellitus, type 2, with diabetic retinopathy.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  This 
matter comes before the Board of Veterans' Appeals (BVA or Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

After reviewing the contentions and evidence of record, the Board 
finds that the issue on appeal is more accurately stated as 
listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Service connection for diabetes mellitus, type 2, with diabetic 
retinopathy, was granted in a October 2001 rating decision, at 
which time a 20 percent rating was assigned, effective July 2001.  
The Veteran asserts his disability is more severe than what is 
represented by a 20 percent rating.

The Board notes that the RO continues to reference the Veteran's 
diabetes mellitus, type 2, as noninsulin dependent, even though 
the Veteran has been prescribed insulin.  See January 2008 VA 
examination.  Therefore, the Board has rephrased the issue on 
appeal, as listed on the title page of this decision.

The record reflects that the Veteran's most recent VA examination 
for diabetes was conducted in January 2008, almost three years 
ago.  Thus, an updated VA examination is needed to fully and 
fairly evaluate the Veteran's claim for an increased disability 
rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).  

Therefore, a remand is necessary to provide a thorough assessment 
of the Veteran's current level of severity.  This examination 
should address whether the Veteran's diabetic conditions requires 
a "regulation of activities" as indicated under Diagnostic Code 
7913, and whether the service-connected diabetic retinopathy has 
worsened in severity so as to warrant a separate compensable 
rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (Note 1).

Additionally, the most recent VA outpatient treatment notes are 
from 2008.  All updated treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with the 
claims file all updated treatment records.

2.  Next, afford the Veteran a VA 
examination to determine the severity of 
his diabetes mellitus, type 2.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran, the examiner should completely 
describe all current symptomatology.

Ask the examiner to discuss all findings 
in terms of the 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The pertinent 
rating criteria must be provided to the 
examiner.  The examination should 
specifically address the following:

a.  Does the Veteran's current diabetes 
require insulin, a restricted diet, and 
regulation of activities?

b.  If the Veteran's current diabetes 
requires insulin, a restricted diet, and 
regulation of activities, does he also 
suffer from episodes of ketoacidosis or 
hypoglycemic reactions that required one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider?

c.  If the Veteran requires insulin, does 
he require more than one daily injection, 
a restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications?

The examiner should also address the 
impact of the Veteran's service-connected 
diabetes mellitus on his ability to work 
(regardless of his age).

3.  The Veteran should be afforded a VA 
examination to determine the severity of 
his diabetic retinopathy.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran, the examiner should completely 
describe all current symptomatology, 
including corrected/uncorrected near and 
distance visual acuity as well as any 
visual field loss.  Ask the examiner to 
discuss all findings in terms of the 
38 C.F.R. § 4.79, Diagnostic Code 6006.  
The pertinent rating criteria must be 
provided to the examiner.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

